Public Utilities Commission, Nos. 12-1685-GA-AIR, 12-1686-GA-ATA, 12-1687-GA-ALT, and 12-1688-GA-AAM. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio.
Upon consideration of intervening appellee Duke Energy Ohio, Inc.’s motion to lift the stay or require bond, it is ordered by the court that the motion to lift stay is denied but the motion to require bond is granted. The parties shall submit briefs on the amount of bond required by R.C. 4903.16. Appellahts, appellee, and intervening appellee, Duke Energy Ohio, Inc., shall file briefs addressing the appropriate amount of the bond within 15 days of the date of this order. The parties may file reply briefs to the initial briefs within ten days of the filing of the initial briefs.
Upon consideration of the joint motion for leave to intervene and for leave to file a memorandum in support of Duke Energy Ohio’s motion to lift the stay of the East Ohio Gas Company, d.b.a. Dominion East Ohio, Vectren Energy Delivery of Ohio, Inc., and Columbia Gas of Ohio, Inc., it is ordered by the court that the motions are denied.
Upon consideration of the joint motion of appellants to strike Duke Energy Ohio, Inc.’s May 20, 2014 motion to lift the stay or require bond, it is ordered by the court that the motion is denied.
Upon consideration of the joint motion of appellants to strike the memorandum of the East Ohio Gas Company, d.b.a. Dominion East Ohio, Vectren Energy Delivery of Ohio, Inc., and Columbia Gas of Ohio, Inc. in support of Duke Energy Ohio, Inc.’s motion to lift the stay, it is ordered by the court that the motion is granted.
*1491O’Donnell and Kennedy, JJ., concur separately.
Pfeifer and O’Neill, JJ., dissent.